DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group I (Claims 1, 9 & 18) filed on 08/22/22 is acknowledged. First, the applicants assert that Group I (Claims 1, 9 & 18) and Group III (Claims 3-8, 11-17 & 19) share special technical features in the search and examination of all claims in an application, therefore they should be examined together. The examiner’s response is that the groups’ restriction is processed in view of the distinct limitations between their independent Claims, not the common limitations as cited by the applicants as each claimed invention on both Groups carries the transitional term “comprising” which is open-ended and does not exclude additional, unrecited elements but Group II carries an excluded limitation “without the second spacer particles”, which is required in the claimed invention and which distinguishes from Group I. Furthermore, applicants assert in the Specification or Disclosure that Group III “without the second spacer particles” limitation is another embodiment of the invention (Paragraphs 7 & 8).
	Second, all the Groups I & III are not part of an overlapping search, that does create serious burden to the examiner and this is found persuasive because the examiner has currently established a prima facie case that the inventions of Groups I & III (Claims 1, 3-9 & 11-18) do have mutually exclusive characteristics under MPEP 806.04(f) where “one claim recites limitations which under the disclosure are found in a first group but not in second, while another claim in second group recites the limitations disclosed only for the second group and not the first”.
In accordance with MPEP § 803, the Examiner has demonstrated that the inventions of Groups I & III are each distinct as claimed and a serious burden would be placed on the examiner. The requirement is still deemed proper and is therefore made 
FINAL.
Claim 2-8, 10-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups.
Applicants are required to cancel the nonelected Claim (2-8, 10-17 and 19) or take other appropriate action. An Office Action on the merits of Claims 1, 9 and 18 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly 
indicative of the invention to which the claims are directed. The following title is suggested: “Electrical insulation tape for a high-voltage electrical machine and method for producing an electrical insulation tape” in order to clarify the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huber et al (US 10,505,425).
Regarding claim 1, Huber et al teach an electrical insulation tape for a high-voltage electrical machine (Col. 1, lines 16-18), comprising: 
an impregnatable particle composite comprising a plurality of laminar electrical insulation particles [such as mica tapes or nonwoven webs (Col. 1, lines 41-42)], and first spacer particles [such as impregnating resin or impregnating varnish (Col. 1, lines 37-38)] applied to a surface of the electrical insulation tape, such that the porosity of the electrical insulation tape is higher in the region of the first spacer particles [such as the voids and gaps of windings to be filled with resin (Col. 1, lines 37-39)] than in the region of the impregnatable particle composite [such as the solid porous material of mica tapes to be filled with resin (Col. 1, lines 40-42)].
Regarding claim 9, Huber et al teach a method for producing an electrical insulation tape (Col. 1, lines 16-18), comprising: 
a) producing an impregnatable particle composite comprising a plurality of laminar electrical insulation particles [such as mica tapes or nonwoven webs (Col. 1, lines 41-42)]; 
b) producing the electrical insulation tape comprising the impregnatable particle composite and first spacer particles [such as impregnating resin or impregnating varnish (Col. 1, lines 37-38)] applied to a surface of the electrical insulation tape, such that the porosity of the electrical insulation tape is higher in the region of the first spacer particles [such as the voids and gaps of windings to be filled with resin (Col. 1, lines 37-39)] than in the region of the impregnatable particle composite [such as the solid porous material of mica tapes to be filled with resin (Col. 1, lines 40-42)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over   Huber et al in view of Kwiecinski et al (US 4,661,397).
	Regarding claim 18, Huber et al teach a method for producing an electrical insulation tape (Col. 1, lines 16-18), including the electrical insulation tape comprising the impregnatable particle composite [such as mica tapes or nonwoven webs (Col. 1, lines 41-42)] and first spacer particles [such as impregnating resin or impregnating varnish (Col. 1, lines 37-38)] applied to a surface of the electrical insulation tape, which reads on applicant’s claimed invention.
However, Huber et al fail to teach a dispersion that comprises the first spacer particles and a fluid being sprayed onto the surface of the insulation tape.
	Kwiecinski et al teach a mica insulation tape being impregnated by a resin (Abstract) where the impregnation is done by a dispersion that comprises the first spacer particles [or resin composition (Col. 5, lines 5-7)] and a fluid [or solvent] being sprayed (Col. 5, lines 8-11) onto the surface of the tape, in order to obtain a resin bonded, porous mica tape that is both non-tacky and extremely flexible (Col. 1, lines 66-67).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method for producing an electrical insulation tape Huber et al by applying the process of impregnating the mica insulative tape with solvent and resin composition by spraying, as taught by Kwiecinski et al, in order to properly disperse the first spacer particles [or resin composition] and the fluid [or solvent] to the surface of the insulative tape and to obtain a resin bonded, porous mica tape that is both non-tacky and extremely flexible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 9, 2022